ITEMID: 001-22588
LANGUAGEISOCODE: ENG
RESPONDENT: ESP
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: SANCHEZ NAVAJAS v. SPAIN
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, Mr Juan Sanchez Navajas, is a Spanish national who was born in 1958 and lives in Rute (Province of Córdoba).
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is an employee of the Coria del Río Town Council and a trade-union representative elected by the council employees.
In 1993, in his capacity as a trade-union representative, the applicant asked the mayor to grant him fifteen hours’ paid leave for trade-union activities for the month of September 1993. That request was turned down by the mayor. The applicant sought judicial review of that decision by the Andalusia High Court of Justice which, in a judgment of 20 July 1994 granted his application, quashed the impugned decision and made a declaration that he was entitled to the requested paid leave. Following an exchange of correspondence between the applicant and the mayor, the latter granted the applicant the requested leave on 20 November 1994 but required him to account for his time. By a memorandum dated 5 November 1994 the applicant stated that he had spent the time he had been allocated studying new legislation on trade-union elections and its consequences on collective bargaining. On 9 November 1994 the mayor decided to deduct two days’ pay from the applicant’s wages for the time he had spent studying the legislation on trade-union elections, on the ground that it had been spent in his own interest rather than in that of the staff he represented. The mayor considered that the applicant should have used his own time if his aim was personal development. If, on the other hand, he wished to improve his vocational skills, he should have attended one of the courses available.
The applicant sought judicial review of that decision, considering that it ran counter to the right to trade-union freedom guaranteed by Article 28 of the Constitution. In a judgment of 6 November 1996 the Andalusia High Court of Justice dismissed his application, holding that studying provisions of trade-union law was a private activity that could not be carried out at the taxpayer’s expense. It said, inter alia:
“All this occurred in the context of appalling relations between the council and its employee, who had devoted his time over the years to making scores of applications for judicial review on the most tenuous of grounds or on the slightest pretext, thereby demonstrating the lack of any common ground between the parties. That situation left the applicant dissatisfied and ill at ease with his work and his output was no more than the bare minimum. In the tense, antagonistic climate that prevailed between colleagues who were duty bound to cooperate and serve the general interest, the sole solution is to apply the law to the letter... In that regard, it is clear that Mr Sanchez Navajas has no absolute right to paid leave from work to allow him to train and learn about recent legal issues... That is a private activity that should not be conducted at the taxpayer’s expense.”
The applicant lodged an appeal against that judgment, in which he relied on Articles 24 (right to a fair trial) and 28 (right to trade-union freedom) of the Constitution. By a decision of 15 November 1999, the Constitutional Court dismissed the appeal as being unfounded, holding that the Andalusia High Court of Justice had applied the legislation without undermining the essence of the fundamental right to trade-union freedom.
Article 11 of Law no. 9/1987 of 12 June 1987 on Representative Bodies, the Determination of Working Conditions and Staff Participation in Public Authorities provides that staff representatives shall be granted a number of hours’ paid leave for trade-union activities. According to the applicant, the Act did not specify the trade-union activities for which paid leave was available.
